Exhibit 10.7
ev3 INC.
SECOND AMENDED AND RESTATED 2005 INCENTIVE STOCK PLAN
ADDENDUM
Terms and Conditions for French Stock Grants
The following terms and conditions will apply in the case of
Stock Grants under the ev3 Inc. Second Amended and Restated 2005 Incentive
Stock Plan to French residents and to those individuals who
are otherwise subject to the laws of France.
As a matter of principle, any provision included in the ev3 Inc. Second Amended
and Restated 2005 Incentive Stock Plan (the “Plan”) or any other document
evidencing the terms and conditions of the Plan or a stock grant under the Plan
that would contravene any substantive principle set out in Articles L.225-197-1
to L.225-197-5 of the French Code de Commerce shall not be applicable to
participants who are residents of France.
ev3 INC. SECOND AMENDED AND RESTATED
2005 INCENTIVE STOCK PLAN
STOCK GRANT CERTIFICATE
This Stock Grant Certificate evidences a Stock Grant made pursuant to the ev3
Inc. Second Amended and Restated 2005 Incentive Stock Plan (the “Plan”) of
[                    ] shares of restricted Stock to [                    ], who
shall be referred to as “Grantee”. This Stock Grant is granted effective as of
[                    ], which shall be referred to as the “Grant Date.”

            ev3 INC.
      By:           Name:           Title:        

§1. Plan and Stock Grant. This Stock Grant is subject to all of the terms and
conditions set forth in i) this Stock Grant Certificate including the Addendum
or “sub-plan” covering stock grants to residents of France ii) in the Plan. In
the event of any inconsistency between the Plan and the sub-plan, the sub-plan
shall control. All of the capitalized terms not otherwise defined in this Stock
Grant Certificate shall have the same meaning in this Stock Grant Certificate as
in the Plan.

 



--------------------------------------------------------------------------------



 



§2. Stockholder Status. Grantee shall have no rights as a Stockholder with
respect to the shares of Stock subject to this Stock Grant until such shares
have been issued pursuant to § 4 of this Stock Grant Certificate.
Notwithstanding the generality of the foregoing, Grantee shall not be entitled
to vote any of the shares of Stock subject to this Stock Grant until such shares
have been issued pursuant to § 4 of this Stock Grant Certificate or receive any
dividends declared prior to the issuance of such shares or otherwise exercise
any incidents of ownership with respect to such shares of Stock until such
shares have been issued pursuant to § 4 of this Stock Grant Certificate.
§3. Stock Ownership Limitation

  (a)   No share of Stock may be issued under this Stock Grant Certificate if
Grantee owns 10% or more of the voting power of all classes of stock of the
Company at the time of issuance of such share.

  (b)   The number of shares of Stock that may be issued to the Grantee under
this Stock Grant Certificate, on a cumulative basis, shall not exceed 10% of the
total number of shares of Stock of the Company.

  (c)   Any share of Stock issued to Grantee in violation of this § 3 shall not
be deemed to have been issued to Grantee.

§4. Conditions to Issuance of Shares.

  (a)   Conditions to Issuance of Shares. Subject to § 3 above and §4(b) and
§4(c) below, the shares of Stock subject to this Stock Grant shall be issued in
such increments and at such times as follows:

  (1)   50% of the shares of Stock subject to this Stock Grant (rounding down to
the nearest whole number of shares of Stock) shall be issued on
[                    ], which date shall not be before the expiration of a two
(2) year period from the Grant Date; provided, however, that the Grantee
continuously provides services to the Company or its Affiliates through such
date,     (2)   An additional 25% of the shares of Stock subject to this Stock
Grant (rounding down to the nearest whole number of shares of Stock) shall be
issued on [                    ], which date shall not be before the expiration
of a three (3) year period from the Grant Date; provided, however, that the
Grantee continuously provides services to the Company or its Affiliates through
such date, and     (3)   The remaining 25% of the shares of Stock subject to
this Stock Grant (rounding down to the nearest whole number of shares of Stock)
shall be issued on [                    ], which date shall not be before the
expiration of a three (3) year period from the Grant Date;

2



--------------------------------------------------------------------------------



 



      provided, however, that the Grantee continuously provides services to the
Company or its Affiliates through such date.

  (b)   Forfeiture of Rights to Receive Unissued Shares. If Grantee’s continuous
service relationship with the Company and its Affiliates terminates for any
reason whatsoever, other than Grantee’s death, before all of the shares of Stock
subject to this Stock Grant are issued pursuant to § 4(a), then he or she shall
(except as provided in § 14 of the Plan) forfeit his or her rights to receive
all of the remaining shares of Stock subject to this Stock Grant that have not
been issued as of the date Grantee’s service relationship with the Company and
its Affiliates so terminates.

  (c)   Issuance of Shares Upon Death of Grantee. If Grantee’s continuous
service relationship with the Company and its Affiliates terminates as a result
of Grantee’s death before all of the shares of Stock subject to this Stock Grant
are issued pursuant to § 4(a), then all of the remaining shares of Stock subject
to this Stock Grant that have not been issued as of the date Grantee’s service
relationship with the Company and its Affiliates so terminates will be issued to
Grantee’s heirs upon their request as provided under applicable law. The shares
of Stock may be issued at any time within six (6) months following the date of
death by the Grantee’s estate or by a person who acquired the right to receive
the shares by bequest or inheritance.

§5. Mandatory Holding Period. If Grantee (or Grantee’s heirs if required by the
French Law) is issued shares of Stock pursuant to § 4, Grantee (or Grantee’s
heirs) must hold such shares of Stock for a minimum period of two (2) years from
the date of issuance of such shares of Stock.
§6. Changes in Shares. The tax and social security treatment of any adjustment
provided for in Section 13 of the Plan to the number of shares to be issued
shall have to be appreciated in consideration of the applicable provisions of
the French Code of Commerce.
§7. Book Entry; Stock Certificates. As soon as practicable after each date as of
which shares of Stock subject to this Stock Grant are issued pursuant to § 4,
the Company shall direct its transfer agent to issue such number of shares of
Stock issued pursuant to § 4 in the name of Grantee (or Grantee’s heirs) in book
entry or to issue one or more physical stock certificates representing such
shares in the name of Grantee provided, however, that such book entry notations
and/or stock certificate(s) shall contain a restrictive legend regarding the
mandatory holding period as provided in § 5.
§8. Nontransferable. No rights granted under this Stock Grant Certificate shall
be transferable by Grantee other than by will or by the laws of descent and
distribution.
§9. Other Laws. The Company shall have the right to refuse to issue or transfer
shares of Stock subject to this Stock Grant to Grantee (or Grantee’s heirs) if
the

3 



--------------------------------------------------------------------------------



 



Company acting in its absolute discretion determines that the issuance or
transfer of such shares might violate any applicable law or regulation.
§10. No Right to Continue Service. None of the Plan (including the sub-plan),
this Stock Grant Certificate, or any related material shall give Grantee the
right to remain employed by the Company or its Affiliates or to continue in the
service of the Company or its Affiliates in any other capacity.
§11. Governing Law. The Plan (including the sub-plan) and this Stock Grant
Certificate shall be governed by the laws of the State of Delaware of the United
States of America.
§12. Binding Effect. This Stock Grant Certificate shall be binding upon the
Company and Grantee and their respective heirs, executors, administrators and
successors.
§13. Headings and Sections. The headings contained in this Stock Grant
Certificate are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Stock Grant Certificate. All references to
sections in this Stock Grant Certificate shall be to sections of this Stock
Grant Certificate unless otherwise expressly stated as part of such reference.
Granted acknowledges receipt of a copy of the Plan, represents that he or she is
familiar with the terms and provisions thereof, and hereby accepts the Stock
Grant subject to all of the terms and provisions hereof and thereof. Granted has
reviewed this Stock Grant Certificate and the Plan in their entirety, has had an
opportunity to obtain the advice of counsel and fully understands all provisions
of this Stock Grant Certificate and the Plan.

                     
DATED:
               SIGNED        
 
 
 
         
 
Beneficiary    
 
                   
 
          Address:        
 
         
 
   
 
                                     
 
                                     

4 